Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
Status of Claims
Claims 1-20 are currently pending in this application.

Information Disclosure Statement
The information disclosure statement filed 06/21/2021 fails to comply with 37 CFR 1.98(a)(3) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each patent listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.  The submitted reference not in the English language is:  NPL No. 1.

Claim Objections
Claims 1-20 are objected to because of the following informality: Each of the independent claims 1, 11 and 15 recites the elements “an apparatus” (preamble), “a fluid temperature PID (proportional-integral-differential) controller” (preamble) and “a[the] controller” (body of the claim). As describes in Applicant’s specification, the “apparatus” is defined as a controller 10 (fig.1 and spec at [0047]) and the “controller” is defined as a fluid temperature PID controller 20 (fig.1 and spec at [0047]). For clarity of the claim as supported by the specification, the recited element “a[the] controller” should also be referenced as the “fluid temperature PID controller”. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a setter (claims 1 and 11), a tuner (claims 1 and 11), a primary tuner (claims 2 and 12), a secondary tuner (claims 5 and 12), a property deriver (claim 7), and an initial setter (claim 9).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1 and 11, each recites one or more of the following elements: a setter (claims 1 and 11), a tuner (claims 1 and 11), a primary tuner (claims 2 and 12), a secondary tuner (claims 5 and 12), a property deriver (claim 7), and an initial setter (claim 9) that have been interpreted to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (See claim interpretation above). However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. Written description fails to clearly link or associate the disclosed structure, material or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material or acts perform the claimed function.
A review of Applicant’s specification, shows that within tuning apparatus controller 10 includes the setter 100 and the tuner 200 and within the setter 100 further includes the property deriver 110 and the initial setter 120 and within the tuner 200 further includes the primary tuner 210 and the secondary tuner 220 (See figure 1 and Spec at [0047-0048,0065]). Therefore, each of these elements do not have a supporting structure and at most all elements combined has a structure defines as the tuning controller 10. As disclosed further in the specification, a module, a unit, or a part performs at least one function or operation and these elements may be implemented as hardware such as a processor or integrated circuit, software that is executed by a processor, or combination thereof (See [0041]). Given their broadest reasonable interpretation in light of the specification as it would be understood by one of ordinary 
Applicant may:
(a)    Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or
(b)    Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by either:
(a)    Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)    Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(0) and 2181.

Claim 5 recites the element “a secondary gain” (line 5) that fails to provide sufficient antecedent basis, hence renders the claim indefinite.  See element “a secondary gain” as previously recited in claim 5 lines 3-4.
Claim 11 recites the element “the controller” (lines 4-5) that fails to provide sufficient antecedent basis, hence renders the claim indefinite.  See element “a fluid temperature PID controller” as previously recited in claim 11 lines 1-2.
Claims 6 and 12-14 are further rejected under 35 U.S.C. 112, second paragraph, for being dependent upon a rejected base claims 5 and 11 respectively.

Claim Rejections - 35 USC § 102

 
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
 
Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Samad (US 5,847,952)1.

With respect to claims 1 and 15, Samad teaches an apparatus and a method (automatic tuner 21/37, figs.2,7,10a-b,11-12,14a-b,15,17) for automatically tuning a fluid temperature PID controller (tuning PID controller 14 to control temperature of hot air flow in process room 16, figs.1-2 and col.2 lines 9-23) comprising: 
a setter (automatic tuner 21/37, figs.2,7,10a-b,11-12,14a-b,15,17) configured to calculate an initial value of a gain of a controller (determines proportional gain Kc and integral gain K1 for tuning PID controller 14 via line 22, fig.2 and fig.14a and col.2 lines 26-27) configured to control a fluid temperature by deriving a physical property of the fluid temperature (proportional gain Kc and integral gain K1 values are set with tuning PID controller 14/36 configured to control temperature of hot air flow in process room 16, {figs.1-2,7,11,15,17} with derived output ‘u’ on line 15 to control heat airflow or temperature of process space 16 based on current temperature ‘y’ on line 18 of the process room 16 and setpoint temperature yd on line 13, figs.1-2 and col.2 lines 9-23); and 
a tuner (automatic tuner 21/37, figs.2,7,10a-b,11-12,14a-b,15,17) configured to tune the initial value of the gain of the controller using an artificial intelligence neural network algorithm (tuning of PID proportional gain Kc and integral gain K1 as shown in figs.14a-b; tuning algorithms of tuner 21 with multilayer perceptron neural network, fig.14a; tuning algorithms implemented in tuner 21 for tuning the gains of the PID c consisting of proportional, integral, and derivative gains, col.5 lines 54-67, fig.10b) according to a control target (various control inputs to tuning algorithms of tuner 21 such as time to reach the setpoint, settling time, overshoot, tolerances of overshoot, col.3 lines 1-6).

With respect to claim 11, Samad teaches an apparatus (automatic tuner 21/37, figs.2,7,10a-b,11-12,14a-b,15,17) for automatically tuning a fluid temperature PID (proportional-integral-differential) controller (tuning PID controller 14 to control temperature of hot air flow in process room 16, figs.1-2 and col.2 lines 9-23) comprising: 
a setter (automatic tuner 21/37, figs.2,7,10a-b,11-12,14a-b,15,17) configured to calculate a physical property of a fluid temperature through an energy conservation equation (determining the air flow {fluid} temperature change width and a property time through the control energy equation, fig.4 and col.3 line 30), and to derive an initial value of a gain of the controller (determines proportional gain Kc and integral gain K1 for tuning PID controller 14 via line 22, fig.2 and figs.14a-b and col.2 lines 26-27) configured to control the fluid temperature from the calculated physical property of the fluid temperature (proportional gain Kc and integral gain K1 values are set with tuning PID controller 14/36 configured to control temperature of hot air flow in process room 16, {figs.1-2,7,11,15,17} with derived output ‘u’ on line 15 to control heat airflow or temperature of process space 16 based on current temperature ‘y’ on line 18 of the process room 16 and setpoint temperature yd on line 13, figs.1-2 and col.2 lines 9-23); and 
a tuner (automatic tuner 21/37, figs.2,7,10a-b,11-12,14a-b,15,17) configured to tune the initial value of the gain of the controller using an artificial intelligence neural network algorithm (tuning of PID proportional gain Kc and integral gain K1, figs.14a-b; tuning algorithms of tuner 21 with multilayer perceptron neural network, fig.14a; tuning algorithms implemented in tuner 21 for tuning the gains of the PID controller 14 with output controller parameters Pc consisting of proportional, integral, and derivative gains, col.5 lines 54-67, fig.10b) according to a control target (various control inputs to tuning algorithms of tuner 21 such as time to reach the setpoint, settling time, overshoot, tolerances of overshoot, col.3 lines 1-6).

With respect to claims 2, 12 and 16, Samad teaches wherein the tuner comprises a primary tuner (tuner 21 of fig.2 and fig.4) configured to derive a primary gain through the artificial intelligence neural network algorithm based on a forecast model (temperature property is forecasted as shown in figs.4-6 based on how much and how long temperature changes, col.3 lines 8-18), and to tune the gain of the controller to the primary gain derived from the initial value (calculates PID gain Kp=(y1-y0)/(u1-u0) at t0, fig.4 and col.3 lines 10-18).

With respect to claims 3, 13 and 17, Samad teaches wherein the forecast model is a fluid temperature forecast model expressed by a tertiary time delay function (temperature model of fig.4 are expressed with primary, secondary, and tertiary time delay with t0, t1 and t2, col.3 lines 10-18).

With respect to claims 4, 14 and 18, Samad teaches wherein the primary gain has a first limit range based on the initial value (limit range of 95% of the desired ‘y’ output, col.3 lines 36-41).

With respect to claims 5, 12 and 16, Samad teaches wherein the tuner further comprises a secondary tuner (supervised learning of the neural network tuner 37, fig.12) configured to derive a secondary gain through the artificial intelligence neural network algorithm based on a real system (derive with an adjusted Pc based on the Pc gain being compared with a desired P*c where the Pc gain is adjusted by the machine learning algorithm 39 based on weights, col.6 lines 35-67), and to tune the gain of the controller to a secondary gain derived from the primary gain (tuning PID controller 14 with adjusted Pc via line 22, figs.2,7,10a-b,11-12,15).

With respect to claims 6, 14 and 18, Samad teaches wherein the secondary gain has a second limit range based on the primary gain, the second limit range being a range smaller than the first limit range (limit range of 63% of the ‘y’ output, col.3 lines 15-16).

With respect to claims 7 and 19, Samad teaches wherein the setter comprises a property deriver configured to calculate the physical property of the fluid temperature through an energy conservation equation (determining the air flow {fluid} temperature change width and a property time through the control energy equation, fig.4 and col.3 line 30).

With respect to claims 8 and 20, Samad teaches wherein the physical property of the fluid temperature comprises at least one of a fluid temperature change width, a property time, and a non-reaction time (fluid temperature change width and temperature time is determined based on (y1-y0)/(u1-u0) and time t0, t1 and t2, fig.4).

With respect to claims 9 and 19, Samad teaches wherein the setter further comprises an initial setter configured to derive the initial value of the gain of the controller from the physical property of the fluid temperature (calculates PID gain Kp=(y1-y0)/(u1-u0) from the fluid temperature ‘y’ and ‘u’, fig.4 and col.3 lines 10-18).

With respect to claim 10, Samad teaches wherein the control target comprises at least one of stabilization time minimization, overshoot minimization, and transient response deviation minimization (various control inputs to tuning algorithms of tuner 21 such as time to reach the setpoint, settling time, overshoot, tolerances of overshoot, col.3 lines 1-6).

The additional prior arts made of record and have not been relied upon are considered pertinent to applicant's disclosure as follows: US9500361 and US5268835.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 8am-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEN D KHUU/Primary Examiner, Art Unit 2116                                                                                                                                                                                                   October 22, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Reference listed in IDS filed 06/21/2021.